In an action to recover damages for personal injuries, defendants appeal from an order dated January 17, 1956, granting plaintiff’s motion for a preference and from an order dated February 9, 1956, denying their motion for a change of the place of trial from Kings County to Tompkins County. Order dated January 17, 1956, reversed, without costs, and motion denied. There was no sufficient showing of destitution or indigence to warrant the exercise of discretion in favor of granting the preference. (See Farewell v. Milbank, 284 App. Div. 898, and cases there cited.) Order dated February 9, 1956, affirmed, without costs. No opinion. Nolan, P. J., Beldock, Murphy, Hghetta and Hallinan, JJ., concur.